

EXHIBIT 10.3
FIRST MODIFICATION AGREEMENT

This FIRST MODIFICATION AGREEMENT (this “Agreement”) is made as of September 30,
2014, by and among (i) LGI HOMES, INC., a Delaware corporation (“Parent”), and
its Subsidiaries that have executed this Agreement as a Borrower (individually
and collectively, “Borrower”), (ii) the undersigned Lenders, and (iii) TEXAS
CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent (“Administrative Agent”).
W I T N E S S E T H :
WHEREAS, Administrative Agent, Borrower and Lenders are parties to that certain
Credit Agreement (as amended, the “Credit Agreement”), dated April 28, 2014,
establishing a revolving line of credit in the maximum principal sum of
$135,000,000 (the “Credit Facility”); and
WHEREAS, Administrative Agent, Borrower, Woodforest National Bank and Fifth
Third Bank, executed that certain Commitment Increase Agreement, dated July 31,
2014, increasing the Credit Facility Amount from $135,000,000 to $175,000,000;
and
WHEREAS, Administrative Agent, Borrower and Wells Fargo Bank, National
Association, executed that certain Second Commitment Increase Agreement, dated
of even date herewith, increasing the Credit Facility Amount from $175,000,000
to $200,000,000; and
WHEREAS, Administrative Agent, Borrower, and the undersigned Lenders now propose
to modify certain of the terms and provisions of the Credit Agreement and the
other related documents executed by Borrower or third parties pertaining to,
evidencing or securing the Credit Facility (collectively, the “Loan Documents”).
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Administrative Agent and the undersigned Lenders hereby agree as
follows:
1.Definitions. All terms used herein with initial capital letters, but not
defined herein, shall have the meanings specified in the Credit Agreement.
2.    Convertible Debt. Subject to the following terms and conditions,
Administrative Agent and the Lenders hereby consent to Parent issuing up to
$85,000,000 aggregate principal amount of unsecured, contractually subordinated,
convertible debt after the date of this Agreement, but no later than December
31, 2014 (the “Convertible Debt”):
(a)    The Convertible Debt shall have the terms set forth in the preliminary
offering memorandum, substantially in the form attached hereto as Exhibit A-1
(the “Preliminary Offering Memorandum”), as supplemented by the related pricing
term sheet delivered by

FIRST MODIFICATION AGREEMENT - Page 1

--------------------------------------------------------------------------------



Parent to Administrative Agent within one (1) Business Day of the pricing of the
Convertible Debt (the “Pricing Term Sheet”), a form of which is attached hereto
as Exhibit A-2.
(b)    The issuance of the Convertible Debt shall not be prohibited by Section
13.1 of the Credit Agreement but shall be permitted Debt, pursuant to Section
13.1 of the Credit Agreement.
(c)    Parent shall not amend, modify or alter the terms or provisions of the
Convertible Debt, the Preliminary Offering Memorandum (as supplemented by the
Pricing Term Sheet), the indenture governing the Convertible Debt, or the notes
evidencing the Convertible Debt, relating to (i) the interest rate of the
Convertible Debt, (ii) the maturity date of the Convertible Debt, (iii) the
subordination or ranking of the Convertible Debt, or (iv) the unsecured nature
of the Convertible Debt, in each case, without Administrative Agent’s prior
written consent. For the avoidance of doubt, nothing in this Section 2(c) shall
prohibit or restrict Parent from having its stockholders vote to approve the
flexible settlement (i.e., amounts owed on the Convertible Debt can be paid in
shares of common stock of Parent, cash or a combination of stock and cash, at
the election of the Parent) provisions of the Convertible Debt.
(d)    It shall be an Event of Default under the Credit Agreement if (i)
Borrower shall fail to pay when due any principal of or interest on any
Convertible Debt, (ii) the maturity of any Convertible Debt shall have been
accelerated, (iii) other than as expressly provided for by the terms and
provisions of the Convertible Debt as of its original issuance date, any
Convertible Debt shall have been required to be prepaid, repurchased, defeased
or redeemed prior to the stated maturity thereof or any cash collateral in
respect thereof to be demanded, (iv) any event shall have occurred that permits
(or, with the giving of notice or lapse of time or both, would permit) any
holder or holders of Convertible Debt or any Person acting on behalf of such
holder or holders to accelerate the maturity thereof, or (v) other than as
expressly provided for by the terms and provisions of the Convertible Debt as of
its original issuance date, require any such prepayment, repurchase, defeasance
or redemption or any cash collateral in respect thereof to be demanded. For the
avoidance of doubt, neither the approval of Parent’s stockholders of the
flexible settlement (i.e., amounts owed on the Convertible Debt can be paid in
shares of common stock of Parent, cash or a combination of stock and cash, at
the election of the Parent) provisions of the Convertible Debt, nor the exercise
of Parent’s right to elect the form of settlement after receipt of such
stockholder approval shall be an Event of Default under the Credit Agreement.
(e)    Notwithstanding Section 13.7 of the Credit Agreement, Parent may
repurchase or redeem the Convertible Debt, in accordance with the terms and
provisions of the Convertible Debt as of its original issuance date.
(f)    The stated maturity date for the Convertible Debt shall be no earlier
than October 1, 2019.
(g)    The interest rate for the Convertible Debt as of its original issuance
date shall not exceed six percent (6.0%) per annum.

FIRST MODIFICATION AGREEMENT - Page 2

--------------------------------------------------------------------------------





3.    Blended Entitled Land and A&D Improvements Ratio. The following definition
is hereby added to Section 1.1 of the Credit Agreement:
“Blended Entitled Land and A&D Improvements Ratio” means, as of any date of
determination, the ratio of (a) the Maximum Credit Amount for all Entitled Land
and A&D Improvements combined, to (b) the Total Cost of all Land, Entitled Land
and A&D Improvements that constitute Collateral at any given time, regardless of
whether such Collateral is eligible for inclusion in the Borrowing Base or has a
Maximum Credit Amount of zero dollars ($0).


4.    Combined A&D and Entitled Land Subfacility. The definition of “Combined
A&D and Entitled Land Subfacility” as set forth in Section 1.1 of the Credit
Agreement is hereby revised and replaced in entirety as follows:
“Combined A&D and Entitled Land Subfacility” means a portion of the Credit
Facility in an amount not to exceed (a) forty-five percent (45%) of the Credit
Facility Amount, from the date of this Agreement through April 30, 2015, (b)
twenty-five (25%) of the Credit Facility Amount, from May 1, 2015 through
December 31, 2015, and (c) twenty percent (20%) of the Credit Facility Amount,
from January 1, 2016 and thereafter. The Combined A&D and Entitled Land
Subfacility is part of, and not in addition to, the Credit Facility and the
Commitments.
5.    Combined A&D, Entitled Land and Lot Inventory Subfacility. The definition
of “Combined A&D, Entitled Land and Lot Inventory Subfacility” as set forth in
Section 1.1 of the Credit Agreement is hereby revised and replaced in entirety
as follows:
“Combined A&D, Entitled Land and Lot Inventory Subfacility” means a portion of
the Credit Facility in an amount not to exceed (a) sixty-five percent (65%) of
the Credit Facility Amount, from the date of this Agreement through April 30,
2015, (b) forty percent (40%) of the Credit Facility Amount, from May 1, 2015
through December 31, 2015, and (c) thirty percent (30%) of the Credit Facility
Amount, from January 1, 2016 and thereafter. The Combined A&D, Entitled Land and
Lot Inventory Subfacility is part of, and not in addition to, the Credit
Facility and the Commitments.


6.    Compliance Certificate. The form of Compliance Certificate attached to the
Credit Agreement as Exhibit B, is hereby revised and replaced with the new form
of Compliance Certificate attached hereto as Exhibit B.

FIRST MODIFICATION AGREEMENT - Page 3

--------------------------------------------------------------------------------



7.    Convertible Debt. The following definition is hereby added to Section 1.1
of the Credit Agreement:
“Convertible Debt” means up to $85,000,000 aggregate principal amount of
unsecured, contractually subordinated, convertible debt to be issued by Parent
after October 1, 2014, but no later than December 31, 2014.
8.    Effective Leverage Ratio. The following definition is hereby added to
Section 1.1 of the Credit Agreement:
“Effective Leverage Ratio” means, as of any date of determination, the ratio of
(a) the Total Liabilities of Parent and its Subsidiaries as of such date, minus
the outstanding balance of the Convertible Debt, to (b) the Tangible Net Worth
of Parent and its Subsidiaries.
9.    Entitled Land Subfacility. The definition of “Entitled Land Subfacility”
as set forth in Section 1.1 of the Credit Agreement is hereby revised and
replaced in entirety as follows:
“Entitled Land Subfacility” means a portion of the Credit Facility in an amount
not to exceed (a) twenty-five percent (25%) of the Credit Facility Amount, from
the date of this Agreement through April 30, 2015, and (b) ten percent (10%) of
the Credit Facility Amount, from May 1, 2015 and thereafter. The Entitled Land
Subfacility is part of, and not in addition to, the Credit Facility and the
Commitments.


10.    Risk Assets Ratio. The following definition is hereby added to Section
1.1 of the Credit Agreement:
“Risk Assets Ratio” means, as of any date of determination, the ratio of (a) the
sum of the value of all Land, Entitled Land, A&D Improvements and vacant Lots
owned by Parent or its Subsidiaries, to (b) the Tangible Net Worth of Parent and
its Subsidiaries.


11.    Total Cost. The definition of “Total Cost” as set forth in Section 1.1 of
the Credit Agreement is hereby revised and replaced in entirety as follows:
“Total Cost” means, (a) with respect to a House or Lot which is Collateral, the
aggregate amount of the following costs: (i) the acquisition costs of the
applicable Lot (including the purchase price and all reasonable, necessary and
customary closing costs for the acquisition of such Lot), (ii) the amount of
construction hard costs actually incurred by Borrower in the construction of the
House or development of the Lot, and (iii) the amount of Borrower’s soft costs
directly attributable to the construction and completion of such House, as
submitted by Borrower and approved by Administrative

FIRST MODIFICATION AGREEMENT - Page 4

--------------------------------------------------------------------------------



Agent, in its sole and absolute discretion; and (b) with respect to Land or an
A&D Project which is Collateral, the aggregate amount of the following costs:
(i) the acquisition costs of the applicable Land (including the purchase price
and all reasonable, necessary and customary closing costs for the acquisition of
such Land), (ii) the amount of construction hard costs actually incurred in the
construction of the A&D Improvements, and (iii) the amount of Borrower’s soft
costs directly attributable to the construction and completion of such A&D
Improvements, as submitted by Borrower and approved by Administrative Agent, in
its sole and absolute discretion.
12.    Blended Entitled Land and A&D Improvements. The following paragraph is
hereby added as Section 4.1(e)(7) of the Credit Agreement:


(7) Blended Entitled Land and A&D Improvements. The Maximum Credit Amount for
(a) all Entitled Land and A&D Improvements combined, shall not exceed (b) the
amount that is equal to thirty-five (35%) of the Total Cost of all Land,
Entitled Land and A&D Improvements that constitutes Collateral at any given
time, regardless of whether such Collateral is eligible for inclusion in the
Borrowing Base or has a Maximum Credit Amount of zero dollars ($0).


13.    Financial Covenants. Section 12.13 of the Credit Agreement is hereby
revised and replaced in entirety as follows:


Section 12.13 Financial Covenants. Borrower shall perform each and every one of
the following financial covenants:


(a)    Debt Service Coverage Ratio. Borrower shall not permit, for any four
fiscal quarter period, the ratio of (a) EBITDA, to (b) Debt Service, for
Borrower and its Subsidiaries, on a consolidated basis, for such four fiscal
quarter period, to be less than 4.0 to 1.0.
(b)    Debt-to-Capitalization Ratio. Borrower shall not permit, as of the last
day of any fiscal quarter, the ratio of (a) the Debt of Parent and its
Subsidiaries, on a consolidated basis, as of such date, to (b) the sum of the
Debt of Parent and its Subsidiaries, plus the shareholders’ equity in Parent and
its Subsidiaries, on a consolidated basis, as of such date, to exceed 0.60 to
1.0.
(c)    Leverage Ratio. Borrower shall not permit, as of the last day of any
fiscal quarter, the Leverage Ratio to be greater than 1.75 to 1.0.

FIRST MODIFICATION AGREEMENT - Page 5

--------------------------------------------------------------------------------



(d)    Liquidity. Parent and its Subsidiaries shall maintain, as of the last day
of the fiscal quarter ending September 30, 2014, Liquidity in excess of
$23,000,000. Parent and its Subsidiaries shall maintain, as of the last day of
the fiscal quarter ending December 31, 2014, and as of the last day of any
fiscal quarter thereafter, Liquidity in excess of $40,000,000,
(e)    Risk Assets Ratio. Borrower shall not permit, as of the last day of any
fiscal quarter, the Risk Assets Ratio to be greater than 1.75 to 1.0.
(f)    Tangible Net Worth. Borrower shall not permit, as of the last day of any
fiscal quarter, Tangible Net Worth for Parent and its Subsidiaries, on a
consolidated basis, to be less than the sum of (a) $145,000,000, plus (b) 100%
of the net proceeds of any issuances of stock or other equity interests of any
Obligated Party (other than to another Obligated Party) after the Closing Date,
plus (c) 50% of the amount of Net Income of Parent and its Subsidiaries, on a
consolidated basis (but without deduction for any net loss), for each fiscal
quarter ending after the Closing Date.
(g)    Vertical Inventory Turn. Borrower shall not permit the number of Houses
(whether completed or under construction) owned by Parent or its Subsidiaries,
to exceed the number of Houses conveyed to independent third-party purchasers by
Parent or its Subsidiaries within the immediately preceding 150 day period. For
purposes of the preceding sentence, a House shall be deemed to be “under
construction” once the frame stage has commenced.
(h)    Quarterly Losses. Borrower shall not suffer net losses in more than two
consecutive fiscal quarters.
(i)    Effective Leverage Ratio. Borrower shall not permit, as of the last day
of any fiscal quarter, the Effective Leverage Ratio to be greater than 1.25 to
1.0.
(j)    Blended Entitled Land and A&D Improvements Ratio. Borrower shall not
permit, as of the last day of the fiscal quarter ending December 31, 2014, and
as of the last day of any fiscal quarter thereafter, the Blended Entitled Land
and A&D Improvements Ratio to be greater than 0.35 to 1.0.
14.    Environmental Site Assessments. Notwithstanding anything in the Credit
Agreement, to the contrary, prior to any Land (regardless of whether such Land
is Entitled Land or a component of an A&D Project) becoming Collateral, Borrower
shall deliver to Administrative Agent, an environmental site assessment report
with respect to the Land, prepared by a firm of engineers approved by
Administrative Agent, which report shall be satisfactory in form and substance
to Administrative Agent, certifying that there is no evidence that any Hazardous
Materials have been generated, treated, stored or disposed of on any of the
Land, or exist on, under or at the Land.

FIRST MODIFICATION AGREEMENT - Page 6

--------------------------------------------------------------------------------



15.    Title Insurance. Notwithstanding anything in Section 6.1 of the Credit
Agreement, or elsewhere in the Credit Agreement, to the contrary, Title
Insurance, in the form of a valid and effective mortgagee title insurance policy
shall only be required for Land (regardless of whether such Land is Entitled
Land or a component of an A&D Project) that becomes Collateral from and after
the date of this Agreement. The amount of the title insurance coverage for such
Collateral shall either be the Maximum Credit Amount for such Collateral, or
such lesser amount as Administrative Agent may reasonably require.
Administrative Agent, in its sole discretion, may require or waive Title
Insurance (whether a commitment, report, binder or policy) for all other types
of Collateral in its sole and absolute discretion.
16.    Supplemental Fee Letter. Borrower agrees to pay to Administrative Agent,
for the account of Administrative Agent and each Lender, as applicable, fees, in
the amounts and on the dates set forth in that certain Supplemental Fee Letter,
dated September 12, 2014.
17.    Acknowledgment by Borrower. Except as otherwise specified herein, the
terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrower or any third party to
Administrative Agent and the Lenders, as evidenced by the Loan Documents.
Borrower hereby acknowledges, agrees and represents that (i) Borrower is
indebted to the Lenders pursuant to the terms of the Notes; (ii) the liens,
security interests and assignments created and evidenced by the Loan Documents
are, respectively, valid and subsisting liens, security interests and
assignments of the respective dignity and priority recited in the Loan
Documents; (iii) there are no claims or offsets against, or defenses or
counterclaims to, the terms or provisions of the Loan Documents, and the other
obligations created or evidenced by the Loan Documents; (iv) Borrower has no
claims, offsets, defenses or counterclaims arising from any of Administrative
Agent’s or Lenders’ acts or omissions with respect to the Mortgaged Property,
the Loan Documents or Administrative Agent’s or Lenders’ performance under the
Loan Documents or with respect to the Mortgaged Property; (v) the
representations and warranties of Borrower contained in the Loan Documents are
true and correct as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date; (vi) to Borrower’s
knowledge, neither Administrative Agent nor Lenders are in default and no event
has occurred which, with the passage of time, giving of notice, or both, would
constitute a default by Administrative Agent or Lenders of their respective
obligations under the terms and provisions of the Loan Documents; and (vii)
Borrower is not in default and no event has occurred which, with the passage of
time, giving of notice, or both, would constitute a default by Borrower of its
obligations under the terms and provisions of the Loan Documents.
18.    No Waiver of Remedies. Except as may be expressly set forth herein,
nothing contained in this Agreement shall prejudice, act as, or be deemed to be
a waiver of any right or remedy available to Administrative Agent or Lenders by
reason of the occurrence or existence of any fact, circumstance or event
constituting a default under the Loan Documents.
19.    Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation, execution and recordation hereof and the consummation of the
transaction contemplated hereby, including, but not limited to, reasonable fees
and expenses of legal counsel to Administrative Agent.

FIRST MODIFICATION AGREEMENT - Page 7

--------------------------------------------------------------------------------



20.    Additional Documentation. From time to time, Borrower shall execute or
procure and deliver to Administrative Agent such other and further documents and
instruments evidencing, securing or pertaining to the Credit Facility or the
Loan Documents as shall be reasonably requested by Administrative Agent so as to
evidence or effect the terms and provisions hereof. Borrower shall cause to be
delivered to Administrative Agent, an opinion of counsel, satisfactory to
Administrative Agent, opining to (i) the validity and enforceability of this
Agreement; (ii) the authority of Borrower, to the extent organized under the
laws of Delaware and Texas, to execute, deliver and perform its respective
obligations under this Agreement; and (iii) such other matters as reasonably
requested by Administrative Agent.
21.    Effectiveness of the Loan Documents. Except as expressly modified by the
terms and provisions hereof, each of the terms and provisions of the Loan
Documents are hereby ratified and shall remain in full force and effect;
provided, however, that any reference in any of the Loan Documents to the Credit
Facility, the amount constituting the Credit Facility, any defined terms, or to
any of the other Loan Documents shall be deemed, from and after the date hereof,
to refer to the Credit Facility, the amount constituting the Credit Facility,
defined terms and to such other Loan Documents, as modified hereby.
22.    Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN.
23.    Time. Time is of the essence in the performance of the covenants
contained herein and in the Loan Documents.
24.    Binding Agreement. This Agreement shall be binding upon the successors
and assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed to (i) permit, sanction, authorize or condone the assignment
of all or any part of the Mortgaged Property or any of Borrower's rights, titles
or interests in and to the Mortgaged Property or any rights, titles or interests
in and to Borrower, or (ii) confer any right, title, benefit, cause of action or
remedy upon any person or entity not a party hereto, which such party would not
or did not otherwise possess.
25.    Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.
26.    Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.
27.    Severability. If any clause or provision of this Agreement is or should
ever be held to be illegal, invalid or unenforceable under any present or future
law applicable to the terms hereof, then and in that event, it is the intention
of the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement

FIRST MODIFICATION AGREEMENT - Page 8

--------------------------------------------------------------------------------



that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.
28.    Counterparts. To facilitate execution, this Agreement may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single instrument. It shall not be necessary in making proof of this Agreement
to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto. Any
signature page to any counterpart may be detached from such counterpart without
impairing the legal effect of the signatures thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature pages.
29.    Notice of Final Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO OR THERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO OR
THERETO. THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE
AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE RESPECTIVE
PARTIES TO SUCH DOCUMENTS.


[The remainder of this page is intentionally left blank. The signature pages
follow.]



FIRST MODIFICATION AGREEMENT - Page 9

--------------------------------------------------------------------------------



EXECUTED to be effective as of the date first above written.
ADMINISTRATIVE AGENT:

TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION


By:     /s/ Larry Maywald    
Name: Larry Maywald
Title: Senior Vice President



FIRST MODIFICATION AGREEMENT – Administrative Agent’s Signature Page



--------------------------------------------------------------------------------



LENDER:

TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION


By:     /s/ Larry Maywald    
Name: Larry Maywald
Title: Senior Vice President


Applicable Percentage:
20.000000000000%


FIRST MODIFICATION AGREEMENT – Lender’s Signature Page [Texas Capital Bank,
National Association]



--------------------------------------------------------------------------------



LENDER:

DEUTSCHE BANK AG NEW YORK BRANCH


By:     /s/ Lisa Wong    
Name: Lisa Wong
Title: Vice President

By:     /s/ Marcus M. Tarkington    
Name: Marcus M. Tarkington
Title: Director


Applicable Percentage:
15.000000000000%


FIRST MODIFICATION AGREEMENT – Lender’s Signature Page [Deutsch Bank AG New York
Branch]



--------------------------------------------------------------------------------



LENDER:

JPMORGAN CHASE BANK, N.A.


By:     /s/ Mohammad Hasan    
Name: Mohammad Hasan
Title: Vice President


Applicable Percentage:
15.000000000000%


FIRST MODIFICATION AGREEMENT – Lender’s Signature Page [JPMorgan Chase Bank,
N.A.]



--------------------------------------------------------------------------------



LENDER:

CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH


By:     /s/ Vipul Dhadda    
Name: Vipul Dhadda
Title: Authorized Signatory
By:     /s/ D. Andrew Maletta    
Name: D. Andrew Maletta
Title: Authorized Signatory


Applicable Percentage:
7.500000000000%


FIRST MODIFICATION AGREEMENT – Lender’s Signature Page [Credit Suisse AG, Cayman
Islands Branch]



--------------------------------------------------------------------------------



LENDER:

WOODFOREST NATIONAL BANK


By:            /s/ Kendall Walker    
Name:    Kendall Walker
Title:        Executive Vice President


Applicable Percentage:
12.500000000000%





FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Woodforest National
Bank]



--------------------------------------------------------------------------------





LENDER:

FIFTH THIRD BANK


By:            /s/ Ted Smith    
Name:    Ted Smith
Title:        Senior Vice President


Applicable Percentage:
17.500000000000%









FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Fifth Third Bank]



--------------------------------------------------------------------------------



LENDER:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:        /s/ Douglas K. Carman
Name:    Douglas K. Carman
Title:        Senior Vice President


Applicable Percentage:
12.500000000000%







FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Wells Fargo Bank,
National Association]



--------------------------------------------------------------------------------



BORROWER:
 
LGI HOMES, INC.,
a Delaware corporation


By: /s/ Eric T. Lipar        
     Eric T. Lipar, Chief Executive Officer
LGI HOMES GROUP, LLC,
a Texas limited liability company
    


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES-PRESIDENTIAL GLEN, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES-QUAIL RUN, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES – FW, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES – SAN TAN HEIGHTS, LLC,
an Arizona limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Manager




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager



FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 1 of 13



--------------------------------------------------------------------------------







LGI HOMES-TEXAS, LLC,
a Texas limited liability company
        
By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES-DECKER OAKS, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager
        


LGI HOMES AZ CONSTRUCTION, LLC,
an Arizona limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Manager




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager






LGI HOMES-WOODLAND CREEK, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES-LAKES OF MAGNOLIA, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES-SALTGRASS, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager



FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 2 of 13



--------------------------------------------------------------------------------





LGI HOMES-STEWARTS FOREST, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES – GLENNWILDE, LLC,
an Arizona limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Manager






By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager






LGI HOMES – E SAN ANTONIO, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager






LGI HOMES – WINDMILL FARMS, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager






LGI HOMES – ARIZONA, LLC,
an Arizona limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Manager




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager



FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 3 of 13



--------------------------------------------------------------------------------









LGI HOMES – FLORIDA, LLC,
a Florida limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager


LGI HOMES – GEORGIA, LLC,
a Georgia limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Manager




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager


LGI HOMES – MAPLE LEAF, LLC,
a Texas limited liability company


By:    LGI Fund III Holdings, LLC,
a Texas limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager


LGI HOMES AVONDALE, LLC,
a Georgia limited liability company


By:    LGI Fund III Holdings, LLC,
a Texas limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager

FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 4 of 13



--------------------------------------------------------------------------------





LGI HOMES – SHALE CREEK, LLC,
a Texas limited liability company


By:    LGI Fund III Holdings, LLC,
a Texas limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES – STERLING LAKES PARTNERS,
LLC, a Texas limited liability company


By:    LGI Fund III Holdings, LLC,
a Texas limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI CROWLEY LAND PARTNERS, LLC,
a Texas limited liability company


By:    LGI Fund III Holdings, LLC,
a Texas limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager



FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 5 of 13



--------------------------------------------------------------------------------







LGI HOMES – MAPLE PARK, LLC,
a Georgia limited liability company


By:    LGI Fund III Holdings, LLC,
a Texas limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES – SUNRISE MEADOW, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES CORPORATE, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES SERVICES, LLC,
a Texas limited liability company


By:    LGI Homes Corporate, LLC,
a Texas limited liability company,
its Manager




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES AZ SALES, LLC,
an Arizona limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager

FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 6 of 13



--------------------------------------------------------------------------------







LGI HOMES – NEW MEXICO, LLC,
a New Mexico limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Manager




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager


LGI HOMES NM CONSTRUCTION, LLC,
a New Mexico limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Manager




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager


LGI JV HOLDINGS, LLC,
a Delaware limited liability company


By:    LGI Homes Corporate, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager


LGI HOMES – LUCKEY RANCH, LLC,
a Delaware limited liability company


By:    LGI JV Holdings, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Corporate, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager

FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 7 of 13



--------------------------------------------------------------------------------







LGI JV HOLDINGS II, LLC,
a Delaware limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager








LGI HOMES-WEST MEADOWS, LLC,
a Delaware limited liability company


By:    LGI JV Holdings II, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager








LGI JV HOLDINGS III, LLC,
a Delaware limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager











FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 8 of 13



--------------------------------------------------------------------------------









LGI HOMES-SONTERRA, LLC,
a Delaware limited liability company


By:    LGI JV Holdings III, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager






LGI JV HOLDINGS IV, LLC,
a Delaware limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES – BLUE HILLS, LLC,
an Arizona limited liability company


By:    LGI JV Holdings IV, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager







FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 9 of 13



--------------------------------------------------------------------------------







LGI HOMES – KRENSON WOODS, LLC,
a Delaware limited liability company


By:    LGI JV Holdings IV, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES – NORTHPOINTE, LLC,
a Delaware limited liability company


By:    LGI JV Holdings IV, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager






LGI HOMES – OAK HOLLOW PHASE 6, LLC,
a Delaware limited liability company


By:    LGI JV Holdings IV, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager

FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 10 of 13



--------------------------------------------------------------------------------









LUCKEY RANCH PARTNERS, LLC,
a Delaware limited liability company


By:    LGI JV Holdings IV, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI FUND III HOLDINGS, LLC,
a Texas limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager






LGI HOMES-MALLARD CROSSING, LLC,
a Delaware limited liability company


By:    LGI JV Holdings II, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager







FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 11 of 13



--------------------------------------------------------------------------------









LGI HOMES-OAK HOLLOW, LLC,
a Delaware limited liability company


By:    LGI JV Holdings III, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES – SALTGRASS CROSSING, LLC,
a Delaware limited liability company


By:    LGI JV Holdings IV, LLC,
a Delaware limited liability company,
its Manager


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager






LGI HOMES – CANYON CROSSING, LLC,
a Texas limited liability company




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES – DEER CREEK, LLC,
a Texas limited liability company


By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager

FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 12 of 13



--------------------------------------------------------------------------------







LGI HOMES II, LLC,
a Texas limited liability company




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




RIVERCHASE ESTATES PARTNERS, LLC,
a South Carolina limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Managing Member




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES - COLORADO, LLC,
a Colorado limited liability company


By:    LGI Homes Group, LLC,
a Texas limited liability company,
its Manager




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES - NC, LLC,
a North Carolina limited liability company




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager




LGI HOMES - SC, LLC,
a South Carolina limited liability company




By: /s/ Eric T. Lipar            
Eric T. Lipar, Manager

FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page 13 of 13



--------------------------------------------------------------------------------






EXHIBIT B – Compliance Certificate – Page 1 of 5

